Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/169,520 has a total of 16 claims pending in the application; there are 2 independent claims and 14 dependent claims, all of which are ready for examination by the examiner.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
The instant application having Application No. 17169520 filed 02/07/2021 claims foreign priority to 109106478 (Taiwan), filed 02/27/2020. 
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 2/7/2021 and 2/19/2021 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.

REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,048,651 (corresponding to U.S. application No. 16/744,202).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the co-pending application disclose/obviate the subject matter of the claims in the instant application.
Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
U.S. Patent No. 11,048,651 (Corresponding to U.S. Application No. 16/744,202)
1. A control method of multiple memory devices, wherein the multiple devices comprise a first memory device and a second memory device, and the control method comprises: determining a first operation timing and a second operation timing according to at least a first command signal that a first memory controller needs to send to the first memory device; controlling the first memory controller to send the first command signal to the first memory device at the first operation timing; and controlling a second memory controller to send a second command signal to the second memory device at the second operation timing.  













3. The method of claim 2, wherein the first command signal or the second command signal comprises a row address strobe (RAS), column address strobe (CAS) and chip select signal (CS).
4. A method of memory time division control for a memory system comprising a plurality of memory controllers, the method comprising: receiving a first command signal transmitted by a first memory controller of the plurality of memory controllers and a second command signal transmitted by a second memory controller of the plurality of memory controllers; determining a priority for transmitting the first command signal and the second command signal according to a predetermined priority information, wherein the predetermined priority information indicates a sequence of the plurality of memory controllers or a sequence of a plurality of commands; generating a first chip select signal according to the first command signal with a first transmitting priority, and transmitting the first chip select signal to a first memory device of the memory system; and generating a second chip select signal according to the second command signal with a second transmitting priority, and transmitting the second chip select signal to a second memory device of the memory system.
5. The method of claim 4, wherein the step of determining the priority for transmitting the first command signal and the second command signal according to the predetermined priority information comprises: determining the first command signal generated by the first memory controller has the first transmitting priority according to the sequence of the plurality of memory controllers indicated in the predetermined priority information; or 
6. The method of claim 4, further comprising: transmitting a determination report to the first memory controller and the second memory controller, wherein the determination report indicates the transmitting priority of the first command signal and the second command signal generated by the first memory controller and the second memory controller.
7. A memory system comprising: a plurality of memory devices, comprising a first memory device and a second memory device; a plurality of memory controllers comprising a first memory controller and a second memory controller; a timing management device, for configuring a first operation timing to the first memory controller and a second operation timing to the second memory controller, wherein the first operation timing and the second operation timing are time interleaved, the first operation timing is used for providing a period for the first memory controller to transmit a first command signal and the second operation timing is used for providing a period for the second memory controller to transmit a second command signal; and a command interface device, for generating a first chip select signal and a second chip select signal according to the first command signal and the second command signal respectively, and for transmitting the first chip select signal and the second chip select signal to the first memory device and the second memory device.
8. The memory system of claim 7, wherein the command interface device is a DDR PHY interface (DFI).
9. The memory system of claim 7, wherein the first memory controller receives a first data signal responsive to the first command signal, from the first memory device and second memory controller receives a second data signal 


The rationale above applies to claim 9.

Claims 4 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,048,651 (corresponding to U.S. application No. 16/744,202) in view of Lee et al. (US 2019/0138246).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the co-pending application disclose/obviate the subject matter of the claims in the instant application.
The claims of the patent do not expressly refer to the timing based on degrees of busyness of the first memory controller and the second memory controller; however, regarding these limitations, Lee teaches [“As the first program operation is performed in the first memory system 700, the first controller 710 may control and manage the third program operation to be performed in the second memory system 750 when the first memory system 700 is in a busy state (e.g., a channel state of the first controller 710 and the first memory device 730 is in the busy state) or when an operation or performance of the first memory system 700 is in an inadequate state (e.g., an operation clock, a power level, a current/voltage level, operation timing, and a temperature level of the first memory system 700 are lower than a threshold level). The first controller 710 may transmit the third write command to the second controller 760 of the second memory system 750, through the system interface modules 724 and 774, so that a temporary program operation for the third program operation may be performed in the second memory system 750.” (par. 0075; fig. 3 and relate text)].  
It would have been obvious to one of ordinary skill in the art to include determining a timing to provide commands based on degrees of busyness of the first and second controllers as taught by Lee since doing so would provide the benefits of [“a data processing system capable of processing data quickly and stably in a plurality of memory systems and maximizing the use efficiency of the memory systems” (par. 0025)].

Note that (MPEP 804.0 (I.B.1 .(D))) states:
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI., for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ellis et al. (US 9,093,160).
As per claim 1. A control method of multiple memory devices, wherein the multiple devices comprise a first memory device and a second memory device, and the control method comprises: [Ellis teaches non-volatile (NVM) 160 memory modules including 160-1 through 160-k (fig. 1 and relate text)] 
determining a first operation timing and a second operation timing according to at least a first command signal that a first memory controller needs to send to the first memory device; [Ellis teaches “controller 128 executes commands to distribute the command delay parameters for each memory channel to the corresponding memory channel controller 170, and the memory channel controllers 170 execute commands… to establish or update command-delay parameters stored at NVM modules 160”” (col. 8, lines 47-col. 9, line 6) where each channel comprises a NVM controller 170, including a first 170-1 and a second 170-k (fig. 1 and related text) “delay parameters typically have different values due to the different timing characteristics of these three types of memory operations” (col. 10, lines 51-67)]
controlling the first memory controller to send the first command signal to the first memory device at the first operation timing; and controlling a second memory controller to send a second command signal to the second memory device at the second operation timing [“each NVM module 160 includes one or more NVM module controllers… and one or more NVM devices 140… an NVM module 160 receives one or more host commands to perform one or more memory operations on one or more portions of non-volatile memory in NVM module 160… an NVM module controller 130 delays sending one or more commands to perform memory operations on a respective NVM device 140, in accordance with command-delay parameters…” (col. 9, line 43-col. 10, line 3) “By storing different command-delay parameters 180a-c… the performance or memory operations that would otherwise be performed in parallel with virtually identical start times are staggered, thereby reducing current spikes caused by the parallel execution of memory commands in different memory channels (or more generally in different subsets of the NVM modules 160 of storage device 120, or in different subsets of the NVM devices 140 of storage device 120)” (col. 10, lines 39-50)].  
As per claim 9. A memory system, comprising: a first memory device and a second memory device; a first memory controller and a second memory controller, configured to access the first memory device and the second memory device, respectively; a timing management device, coupled to the first memory controller and the second memory controller, configured to determine a first operation Page 18 of 22timing and a second operation timing according to at least a first command signal that the first memory controller needs to send to the first memory device, in order to control the first memory controller to send the first command signal to the first memory device at the first operation timing, and to control the second memory controller to send a second command signal to the second memory device at the second operation timing [The rationale in the rejection of claim 1 is herein incorporated].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 9,093,160) in view of Hossain et al. (US 2018/0090185).
As per claim 2. Ellis teaches The control method of claim 1, but does not expressly disclose wherein a bandwidth of the first memory controller is higher than a bandwidth of the second memory controller; however, regarding these limitations, [Hossain teaches “ Based on design of system 100, or implementation if a design supports multiple implementations, the data bus can have more or less bandwidth per memory device 140A, 140B. For example, the data bus can support memory devices that have either a x128 interface, a x64 interface, a x32 interface, a x16 interface, a x8 interface, or other interface. The convention “xW,” where W is a binary integer refers to an interface size of memory device 140A, 140B, which represents a number of signal lines to exchange data with memory controller 120. The interface size of the memory devices is a controlling factor on how many memory devices can be used concurrently per channel in system 100 or coupled in parallel to the same signal lines. In one embodiment, high bandwidth memory devices, wide interface devices, or stacked memory configurations, or combinations, can enable wider interfaces, such as a x128 interface, a x256 interface, a x512 interface, a x1024 interface, or other interface width.” (par. 0027; see pars. 0031, 0069; fig. 1A and related text)].  
Regarding the limitations, and the step of determining the first operation timing and the second operation timing comprises: if the first command signal and the second command signal are both access commands, determining the first operation timing and the second operation timing that are time interleaved; and if the first command signal is a non-access command and the second command signal is the access command, determining the first operation timing and the second operation timing, so that a time when the first command signal is transmitted to the first memory device has priority over a time when the second command signal is transmitted to the second memory device, note that the limitations “if the first command signal and the second command signals are both access commands, determining… if the first command signal is a non-access command and the second command signal is the access command, determining…” are not positively recited in method claim 2 since the method may never be required to perform the determining operations since the “if” conditions may never be met within the scope of the claim under the broadest reasonable interpretation.
See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding "The Examiner did not need to present evidence of the obviousness of the remaining method steps of the claim that are not required to be performed see also Ex parte Katz, Appeal No. 2010-006083, 2011 WL 514314, at *4-5 (BPAI Jan. 27, 2011).”
It is suggested that the conditional statements be removed. Alternatively, the conditions precedent may be claimed affirmatively to give the claims their proper weight. For example, in claim 2, affirmatively claim “in response to the first command signal and the second command signals both being access commands, determining…  in response to the first command signal being a non-access command and the second command signal being the access command, determining…”.” 
Additionally, regarding the limitations “and the step of determining the first operation timing and the second operation timing comprises: if the first command signal and the second command signal are both access commands, determining the first operation timing and the second operation timing that are time interleaved; and if the first command signal is a non-access command and the second command signal is the access command, determining the first operation timing and the second operation timing, so that a time when the first command signal is transmitted to the first memory device has priority over a time when the second command signal is transmitted to the second memory device”, [Ellis teaches “In some embodiments, the method includes, at each of the plurality of distinct memory portions of the storage device, establishing (444) two or more non-zero command delay parameters distinct from command delay parameters established for one or more of the other memory portions in the plurality of distinct memory portions, where the two or more non-zero command delay parameters include at least a first command delay parameter for use when executing a first command type selected from the set consisting of read, write and erase commands and a second command delay parameter for use when executing a second command type distinct from the first command types and selected from the set consisting of read, write and erase commands. For example, at a first die, a write-delay parameter is established, having a value of 10 microseconds, and an erase-delay parameter is established, having a value of 25 microseconds. Furthermore, in this example, the value of the write-delay parameter for the first die is distinct from the value of a write-delay parameter (e.g., 20 microseconds) for a second die, and the value of an erase-delay parameter for a first die is distinct from the value of an erase-delay parameter (e.g., 50 microseconds) for a second die.” (col. 19, lines 3-24) thus teaching determining timings for different command types].
Ellis and Hossain are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Ellis to have a bandwidth of the first memory controller 
Therefore, it would have been obvious to combine Ellis and Hossain for the benefit of creating a storage system/method to obtain the invention as specified in claim 2.
As per claim 3. The control method of claim 2, wherein the step of determining the first operation timing and the second operation timing comprises: if the first command signal is the non-access command and the second command signal is the access command, determining the first operation timing and the second operation timing, so that the first memory controller sends multiple command signals including the non-access command in three consecutive intervals [The rationale in the rejection of claim 2 is herein incorporated. The limitations “if the first command signal is non-access command and the second command signal is the access command, determining…” are not positively recited in method claim 3 since the method may never be required to perform the determining operations since the “if” conditions may never be met within the scope of the claim under the broadest reasonable interpretation.
It is suggested that the conditional statements be removed. Alternatively, the conditions precedent may be claimed affirmatively to give the claims their proper weight. For example, in claim 3, affirmatively claim “in response to the the first command signal being non-access command and the second command signal being the access command, determining…”].  

As per claim 10. The memory system of claim 9, wherein a bandwidth of the first memory controller is higher than a bandwidth of the second memory controller, and if the first command signal and the second command signal are both access commands, the timing management device determines the first operation timing and the second operation timing that are time interleaved; and if the first command signal is a non-access command and the second command signal is the access command, the timing management device determines the first operation timing and the second operation timing, so that a time when the first command signal is transmitted to the first memory device has priority over a time when the second command signal is transmitted to the second memory device [The rationale in the rejection of claim 2 is herein incorporated. 
Note at the outset that claim 10, written as a hybrid claim, recites both a system (apparatus) in the preamble and method steps of “determines” within the body of the claim that are conditionally executed by the timing management device, "if" the first command signal and second command signal 
Claim 10 does not positively recite the limitations “if the first command signal and the second command signal are both access commands, the timing management device determines the first operation timing and the second operation timing that are time interleaved; and if the first command signal is a non-access command and the second command signal is the access command, the timing management device determines the first operation timing and the second operation timing, so that a time when the first command signal is transmitted to the first memory device has priority over a time when the second command signal is transmitted to the second memory device” since the claim may never be required to perform the determine operations since the “if” conditions may never be reached within the scope of the claim under the broadest reasonable interpretation.
See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding "The Examiner did not need to present evidence of the obviousness of the remaining method steps of the claim that are not required to be performed under a broadest reasonable interpretation of the claim"); see also Ex parte Katz, Appeal No. 2010-006083, 2011 WL 514314, at *4-5 (BPAI Jan. 27, 2011).”
It is suggested that the conditional statements be removed. Alternatively, the conditions precedent may be claimed affirmatively in order to give the claims their proper weight. For example in claim 10, affirmatively claim “in response to the first command signal and the second command signal both being access commands, the timing management device determines… and in response to the first command signal being a non-access command and the second command signal being the access command, the timing management device determines…”
 As per claim 11. The memory system of claim 10, wherein if the first command signal is the non-access command and the second command signal is the access command, the timing management device determines the first operation timing and the second operation timing, so that the first memory controller sends multiple command signals including the non-access command in three consecutive intervals [The rationale in the rejection of claim 10 is herein incorporated. It is suggested that the conditional statements be removed. Alternatively, the conditions precedent may be claimed affirmatively in order to give the claims their proper weight. For example in claim 11, affirmatively claim “wherein in response to the first command signal being the non-access command and the second command signal is the access command, the timing management device determines…”].  

Claims 4-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 9,093,160) in view of Lee (US 2019/0138246).
As per claim 4. The control method of claim 1, wherein the step of determining the first operation timing and the second operation timing comprises: determining the first operation timing and the second operation timing according to at least the first command signal that the first memory controller needs to send to the first memory device and [Ellis teaches “In some embodiments, the method includes, at each of the plurality of distinct memory portions of the storage device, establishing (444) two or more non-zero command delay parameters distinct from command delay parameters established for one or more of the other memory portions in the plurality of distinct memory portions, where the two or more non-zero command delay parameters include at least a first command delay parameter for use when executing a first command type selected from the set consisting of read, write and erase commands and a second command delay parameter for use when executing a second command type distinct from the first command types and selected from the set consisting of read, write and erase commands. For example, at a first die, a write-delay parameter is established, having a value of 10 microseconds, and an erase-delay parameter is established, having a value of 25 microseconds. Furthermore, in this example, the value of the write-delay parameter for the first die is distinct from the value of a write-delay parameter (e.g., 20 microseconds) for a second die, and the value of an erase-delay parameter for a first die is distinct from the value of an erase-delay parameter (e.g., 50 microseconds) for a second die.” (col. 19, lines 3-24)] but does not expressly disclose doing so based on  degrees of busyness of the first memory controller and the second memory controller; however, regarding these limitations, Lee teaches [“As the first program operation is performed in the first memory system 700, the first controller 710 may control and manage the third program operation to be performed in the second memory system 750 when the first memory system 700 is in a busy state (e.g., a channel state of the first controller 710 and the first memory device 730 is in the busy state) or when an operation or performance of the first memory system 700 is in an inadequate state (e.g., an operation clock, a power level, a current/voltage level, operation timing, and a temperature level of the first memory system 700 are lower than a threshold level). The first controller 710 may transmit the third write command to the second controller 760 of the second memory system 750, through the system interface modules 724 and 774, so that a temporary program operation for the third program operation may be performed in the second memory system 750.” (par. 0075; fig. 3 and relate text)].  

Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Ellis to include determining a timing to provide commands based on degrees of busyness of the first and second controllers as taught by Lee since doing so would provide the benefits of [“a data processing system capable of processing data quickly and stably in a plurality of memory systems and maximizing the use efficiency of the memory systems” (par. 0025)].
Therefore, it would have been obvious to combine Ellis and Lee for the benefit of creating a storage system/method to obtain the invention as specified in claim 4.
Page 19 of 22As per claim 12. The memory system of claim 9, wherein the timing management device determines the first operation timing and the second operation timing according to at least the first command signal that the first memory controller needs to send to the first memory device and degrees of busyness of the first memory controller and the second memory controller [The rationale in the rejection of claim 4 is herein incorporated].  

Method claims 5-8 as recited below contain limitations which are not positively recited in the claims and as such, the methods may never be required to perform the listed determining operations since the “if” conditions may never be met within the scope of the claims under the broadest reasonable interpretation. 
See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding "The Examiner did not need to present evidence of the obviousness of the remaining method steps of the claim that are not required to be performed under a broadest reasonable interpretation of the claim"); see also Ex parte Katz, Appeal No. 2010-006083, 2011 WL 514314, at *4-5 (BPAI Jan. 27, 2011).”
It is suggested that the conditional statements be removed. Alternatively, the conditions precedent may be claimed affirmatively to give the claims their proper weight. For example, replacing the if conditions with “in response to” as indicated above with respect to claims 2-3. 
As per claim 5. The control method of claim 4, wherein the step of determining the first operation timing and the second operation timing comprises: if the first command signal is the non-access command, the second command signal is the access command, a degree of busyness of the first memory controller is higher that a degree of busyness of the second memory controller, and a busyness difference meets a preset condition, determining the first operation timing and the second operation 
As per claim 6. The control method of claim 5, wherein the step of determining the first operation timing and the second operation timing comprises: if the first command signal is the non-access command, the second command signal is the access command, the degree of busyness of the first memory controller is higher that the degree of busyness of the second memory controller, and the busyness difference meets the preset condition, determining the first operation timing and the second operation timing, so that the first memory controller sends multiple command signals including the non-access command in three consecutive intervals.  
As per claim 7. The control method of claim 4, wherein a bandwidth of the first memory controller is higher than a bandwidth of the second memory controller, and the step of determining the first operation timing and the second operation timing comprises: if the first command signal is the non-access command, the second command signal is the access command, a degree of busyness of the second memory controller is higher that a degree of busyness of the first memory controller, and a busyness difference meets a preset condition, determining the first operation timing and the second operation timing that are time interleaved; and if the first command signal is the non-access command, the second command signal is the access command, the degree of busyness of the Page 17 of 22second memory controller is higher that the degree of busyness of the first memory controller, and the busyness difference does not meet the preset condition, determining the first operation timing and the second operation timing, so that a time when the first command signal is transmitted to the first memory device has priority over a time when the second command signal is transmitted to the second memory device.  
As per claim 8. The control method of claim 7, wherein the step of determining the first operation timing and the second operation timing comprises: if the first command signal is the non-access command, the second command signal is the access command, the degree of busyness of the second memory controller is higher that the degree of busyness of the first memory controller, and the busyness difference does not meet the preset condition, determining the first operation timing and the second operation timing, so that the first memory controller sends multiple command signals including the non-access command in three consecutive intervals.  

Note at the outset that claims 13-16, written as a hybrid claims, recites both a system (apparatus) in the preamble and method steps of “determines” within the body of the claim that are conditionally executed, "if" certain conditional limitations are met. 
As such, these claims do not positively recite the listed limitations since the claims may never be required to perform the determine operations since the “if” conditions may never be met within the scope of the claim under the broadest reasonable interpretation.
See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding "The Examiner did not need to present evidence of the obviousness of the remaining method steps of the claim that are not required to be performed under a broadest reasonable interpretation of the claim"); see also Ex parte Katz, Appeal No. 2010-006083, 2011 WL 514314, at *4-5 (BPAI Jan. 27, 2011).”
It is suggested that the conditional statements be removed. Alternatively, the conditions precedent may be claimed affirmatively in order to give the claims their proper weight. For example, by replacing the “if” conditions with “in response to” as indicated above with respect to claims
As per claim 13. The memory system of claim 12, wherein if the first command signal is the non-access command, the second command signal is the access command, a degree of busyness of the first memory controller is higher that a degree of busyness of the second memory controller, and a busyness difference meets a preset condition, the timing management device determines the first operation timing and the second operation timing, so that a time when the first command signal is transmitted to the first memory device has priority over a time when the second command signal is transmitted to the second memory device.  
As per claim 14. The memory system of claim 13, wherein if the first command signal is the non-access command, the second command signal is the access command, the degree of busyness of the first memory controller is higher that the degree of busyness of the second memory controller, and the busyness difference meets the preset condition, the timing management device determines the first operation timing and the second operation timing, so that the first memory controller sends multiple command signals including the non-access command in three consecutive intervals.  
Page 20 of 22As per claim 15. The memory system of claim 12, wherein a bandwidth of the first memory controller is higher than a bandwidth of the second memory controller, and if the first command signal is the non-access command, the second command signal is the access command, a degree of busyness of the second memory controller is higher that a degree of busyness of the first memory controller, and a busyness difference meets a preset condition, the timing management device determines the first operation timing and the second operation timing that are time interleaved; and if the first command signal is the non-access command, the second command signal is the access command, the degree of busyness of the second memory controller is higher that the degree of busyness of the first memory 
As per claim 16. The memory system of claim 15, wherein if the first command signal is the non-access command, the second command signal is the access command, the degree of busyness of the second memory controller is higher that the degree of busyness of the first memory controller, and the busyness difference does not meet the preset condition, the timing management device determines the first operation timing and the second operation timing, so that the first memory controller sends multiple command signals including the non-access command in three consecutive intervals.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Chen et al. (US 2012/0226852) teaches “While moving forward a subsequent second-type command to be interlaced with first-type commands, the control method must assure that the rearranged command sequence also comply with the specification of DRAM, such as the maximum time interval limitation of the REFRESH command. In addition, while moving forward a PRECHARGE command, which releases a specific activated row of a designated memory bank, the control method must assure that the PRECHARGE command cannot be moved to any place ahead of a WRITE command or a READ command operated on the same memory bank.” (par. 0026).
Chen et al. (US 8,447,917) teaches “the multiple I/O ports controller 122 may further adjust the read/write timing (i.e. read timing or write timing) of all of the memory cells individually so that a rising and/or a falling edge of the read enable (RE) strobe signal or the write enable (WE) strobe signal corresponding to the memory cells does not occur at the same time. The advantage of using different timings is to provide a better timing margin on a PCB board and to compensate timing skew between channels. Typically, the multiple I/O ports controller 122 may adjust the read/write timing in two phases. One phase refers to a CE-based configuration (not shown), which means that the memory cells coupled to a same CE pin share common read/write timing configurations. Another phase refers to a channel-based adjustment (not shown), which means that the read/write timing of the memory cells in different memory channels may further be adjusted based on the CE-based configuration. As an .” (col. 5, lines 1-21).	Jeon et al. (US 2015/0221349) teaches a multi channel memory and channel interleaving (Abstract).
Kim et al. (US 2018/0196620) teaches interleaving write commands (claims 1, 15).
Nanjou et al. (US 2010/0199025) teaches “A memory system comprising: a plurality of nonvolatile memory areas capable of operating individually; and a memory controller connected to each of the memory areas individually via a ready/busy signal for interleaving an operation in the memory areas by changing a memory area as a target of an operation command, every time the operation command is transmitted, wherein the memory controller includes a priority-level managing unit that manages a level of selection priority for each memory area, so that after transmission of an operation command, the memory controller selects a memory area with a highest level of selection priority from memory areas in a ready state, to change the selected memory area to a target of a next operation command, and shifts the level of selection priority of the selected memory area at a time of next selection to a lowest level by the priority-level managing unit” (Abstract).
Ware et al. (US 2015/0089164) teaches fine grained command interleaving within reads, writes and other types of commands (pars. 0038, 0079).
Walker et al. (US 2020/0159434) teaches channel interleaving (pars. 0016, 0029).

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-16- have received a first action on the merits and are subject of a first action non-final.
a(2) ALLOWABLE SUBJECT MATTER
Per the instant office action, the limitations of claims 2, 5, 7, 10, 13 and 15 would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims and if the claim language is modified to be affirmatively recited as suggested above.

    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



February 14, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135